Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims have been renumbered as shown below:

Claims 11 - 13 have been renumbered as claims 1 - 3 respectively
Claim 16 has been renumbered as claim 4
Claim 19 has been renumbered as claim 5
Claims 22 - 27 have been renumbered as claims 6 - 11 respectively
Claim 18 has been renumbered as claim 12
Claims 20 -  21 have been renumbered as claims 13 - 14 respectively
Claims 28 - 33 have been renumbered as claims 15 - 20 respectively


Response to Amendment
Applicant’s amendment filed 2/7/2022 has been fully considered and as a result claims 11 - 13, 16, 18 - 33 are now allowed.

Reasons for Allowance
As indicated in the applicant’s arguments (Remarks 2/7/2022, page 8, 3rd paragraph), Applicant merged or converted objected/allowed claims into independent claims. 
Claims 11 - 13, 16, 18 - 33 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632